Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 23, 2019

                                         No. 04-19-00237-CV

                            IN THE INTEREST OF C.J.G., A CHILD,

                    From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017PA01800
                            Honorable Richard Garcia, Judge Presiding

                                            O R D E R

        This is an appeal in a termination of parental rights case. An appeal from an order
terminating parental rights is accelerated. TEX. R. APP. P. 28.4(a)(1). On April 17, 2019, appellant
filed in this court a motion for extension of time to file the notice of appeal. In the extension,
appellant asserts the trial court signed an appealable judgment or order on March 22, 2019, and
therefore, appellant’s notice of appeal was due on or before April 11, 2019. See id. R. 26.1(b)
(stating that in accelerated appeal, notice of appeal must be filed within 20 days after judgment or
order is signed). However, the notice of appeal was not filed until April 17, 2019.

        We have obtained a copy of the document issued by the trial court on March 22, 2019. It is
entitled “Memorandum of Associate Judge’s Order” and specifically states it “IS NOT THE
ACTUAL FINAL ORDER, JUST A MEMORANDUM OF FINAL ORDER.” Moreover, the
substance of the document does not render the document a final, appealable order as it does not
contain all the terms necessary for a final order. Thus, at this time, it appears there is no final,
appealable order.

       Accordingly, appellant’s notice of appeal is premature and will be deemed filed on the same
day, but after, the trial court renders a final, appealable order. See id. R. 27.1(a). We therefore
DENY AS MOOT appellant’s motion for extension of time to file the notice of appeal.

         We order the clerk of this court to serve a copy of this order on the trial court, the district
clerk, the court reporter, and all counsel.

                                                        _________________________________
                                                        Beth Watkins, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 23rd day of April, 2019.

                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court